Citation Nr: 0430089	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a human 
bite to the chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Winston-Salem, Virginia, which denied the claim for 
entitlement to service connection for residuals of a human 
bite to the chest.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim for service connected 
benefits and the VA has made reasonable efforts to develop 
such evidence.  

2.  The veteran's service medical records are not available.  
The National Personnel Records Center (NPRC) in St. Louis, 
Missouri informed the RO that the records were destroyed in a 
fire.  

3.  Medical evidence of a disability related to the claimed 
residuals of the human bite to the chest is absent from the 
record.  


CONCLUSION OF LAW

Residuals of a human bite to the chest was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In May 1999, VA received the veteran's claim for entitlement 
to service connection for residuals of a human bite to the 
chest.  At that time, the veteran's service medical records 
were not associated with the claims file.  By correspondence, 
dated in May 1999, the RO informed the veteran that his claim 
was received, and that his service medical records were 
requested.  In March 2000, the RO informed the veteran that 
his service medical records were destroyed in a fire, in July 
1973, at the National Personnel Records Center (NPRC), in St. 
Louis Missouri.  

By rating decision, dated in February 2002, the RO denied the 
veteran's claim for entitlement to service connection for 
residuals of a human bite to the chest.  The RO properly 
notified the veteran of the denial of service-connected 
benefits and the veteran filed a timely Notice of 
Disagreement with the denial.  In July 2002, the RO issued a 
Statement of the Case.  After further development of the 
claim, in August 2003, the RO issued the veteran a 
Supplemental Statement of the Case.  The veteran received 
notice of the requirements of VCAA in October 2003.  

The Board concludes that the information contained in the 
July 2002 Statement of the Case; the August 2003 Supplemental 
Statement of the Case; the October 2003 correspondence 
pertaining to VCAA; and the several letters that addressed 
the RO's efforts to obtain the veteran's service medical 
records have provided the veteran with the appropriate law 
and regulations.  

Factual Background

The Board notes that the veteran's service medical records 
are unavailable.  By correspondence, dated in May 1999, the 
RO informed the veteran that his service medical records were 
requested.  In a March 2000 correspondence, the veteran was 
informed of the RO's unsuccessful efforts to obtain these 
records.  The RO indicated that the records were destroyed in 
a fire at the National Personnel Records Center (NPRC) in St. 
Louis Missouri.  Attempts were made to obtain alternative 
records to help assist the veteran in substantiating the 
claim.  

Available medical records include a July 1965 Hospitalization 
Summary Report.  The report indicated that the veteran was 
hospitalized due to an acute onset of high fever and 
generalized malaise and pain.  The diagnosis was acute viral 
infection, organism not determined, and iron deficiency 
anemia.  The report did not contain notation regarding a 
human bite to the chest.  

Private and VA treatment records, dated in the 1970's while 
reflecting treatment for back strain, bee stings, and other 
ailments, do not show complaints of, or treatment for, a 
human bite to the chest.  

Private medical records, dated in January 1985, show 
treatment for complaints of right ankle pain and a low back 
strain.  These records did not contain notation regarding a 
human bite to the chest.  

On VA examination, dated in November 1995, the veteran 
presented for a back injury.  His skin was examined, and 
examination revealed very severe dermatophytosis, athlete's 
foot, and thickening of the sole.  The examiner noted that 
the rest of the skin was normal.  

The veteran submitted various statements in support of his 
claim.  In June 1999, he maintained that the human bite to 
the chest occurred in service, while he was in the kitchen.  
He was treated for the bite wound; however, he there was no 
paperwork to indicate that he was treated for the incident.  
He also stated that he delayed in reporting the injury 
because he did not want to be discharged.  In a statement 
submitted in November 1999, the veteran indicted that there 
was no documentation of the injury because the veteran's 
Commanding Officer suggested that he and, presumably, the 
serviceman that allegedly bit him, reconcile their 
differences without the authorities. 

The veteran submitted an April 2000 Request for Information 
Needed to Reconstruct Medical Data form.  In October 2000, 
the veteran indicated that he sought treatment for the bite 
wound, in 1977, at the VA Medical Center (VAMC) in 
Philadelphia.  Thereafter, he submitted another Request for 
Information Needed to Reconstruct Medical Data form, dated in 
October 2000.  

In a statement dated in October 2001, the veteran maintained 
that while on Kitchen Police duty, a serviceman attacked him.  
The serviceman bit him on the left side of the chest, and the 
veteran was treated at Camp Kilmore's dispensary for the bite 
wound.  As a result of the bite wound, he experienced pain 
and discomfort, which required constant pain medication.  

In July 2002, the veteran requested that the RO locate the 
referenced Commanding Officer, RO verify that the injury 
actually occurred.  The RO's July 2002 response informed the 
veteran that the Commanding Officer's complete name was 
necessary in order to attempt to locate the Officer.  The 
veteran did not provide the RO with the Commanding Officer's 
complete name.  

The veteran submitted a significant amount of VA treatment 
records.  The VA treatment records, dated from June 1997 to 
June 1999, include notation regarding several medical 
problems; however, these records were completely negative for 
a diagnosis of disability related to the claimed human bite 
to the chest.  .  

VA treatment records from the Fayetteville VAMC, dated from 
February 1999 to June 2003, show that the veteran had an old 
bite injury to the chest, above the left breast.  The records 
indicated that the veteran suffered from intermittent pain, 
in connection with the old bite injury.  The wound was 
healed, but tender.  VA treatment records from the Durham 
VAMC, dated from December 2001 to May 2003, primarily showed 
complaints of headaches.  The May 2003 VA annual examination 
made did not include notation of any residuals of the human 
bite to the chest.  

Law and Regulations

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. §§ 
3.303(b); 3.307, 3.309 (2004).  

Where there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease that is 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

Upon review of the veteran's claims file, the Board concludes 
that residuals of the human bite to the chest was not 
incurred in or aggravated by service.  

The Board observes that National Personnel Records Center 
(NPRC) confirmed that the veteran's service medical records 
were destroyed in the July 1973 fire in St. Louis, Missouri.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in cases where records once in the 
hands of the Government are lost or destroyed, the Board has 
a heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule in the final decision.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis has been 
undertaken with this heightened duty in mind.  

The veteran offered several statements in support of his 
claim, all of which indicated that another serviceman bit him 
in the chest.  He stated that he was treated for a bite 
wound; however, the incident was not documented.  Statements 
also indicated that there was a Commanding Officer that had 
knowledge of the injury; however, the veteran did not provide 
adequate information so that the RO could locate the 
Commanding Officer.  

The Board does not dispute that the veteran was bit in the 
chest by another serviceman.  The Board notes that the 
medical evidence of record does not indicate that the veteran 
has a disability associated with the claimed human bite to 
the chest.  As explained above, service connection is granted 
where the veteran has an actual disability that can be linked 
to service.  In the veteran's case, a disability has not been 
established.  As such, the veteran does not meet the 
requirements necessary to grant service connection for 
residuals of a human bite to the chest.  

While the Board acknowledges the veteran's statements and 
contentions, pertaining to the reported onset of the 
residuals of the human bite to the chest, these statements 
are insufficient; there must be medical evidence tending to 
show that the disability was incurred in service.  The 
veteran, as a layman, is not competent to give opinions 
regarding medical causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of evidence of a disability stemming from the 
human bite to the chest, and link or nexus between the 
disability and service, the claim for entitlement to service 
connection cannot be granted.  




ORDER

Entitlement to service connection for residuals of a human 
bite to the chest is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



